Citation Nr: 0320510	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability, 
claimed as residuals of electroconvulsive therapy (ECT), 
including neurological symptoms and periodic limb movement 
disorder (PLMD), provided to the veteran by the Department of 
Veterans Affairs (VA).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  



INTRODUCTION

The veteran had active military service from November 1958 to 
November 1960.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the VA Regional Office (RO) in New York, New York, 
which denied entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, claimed as 
residuals of ECT provided by VA to the veteran during 
hospitalization in 1987.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims, and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.

A review of the claims folder reveals that the RO informed 
the appellant and representative of the legal requirements of 
VCAA in notification posted in March 2001.  Additionally, the 
veteran and representative have been informed of the laws and 
regulations governing entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
due to VA medical treatment in the May 1999 statement of the 
case.  

The Board finds that the veteran should have been provided 
with a VA examination, with review of the claims folder, and 
with a request for medical opinions in accordance with 
38 U.S.C.A. § 5103A(d)(2).  The veteran has received a 
clinical finding of disequilibrium (of unknown etiology) by 
VA in 1992, and a private diagnosis of severe PLMD in March 
1997.  Although these findings have not been causally related 
by competent clinical evidence to the veteran's eight ECT 
treatments (with one 20 second episode of asystole) by VA in 
1987, and although lay persons are not generally considered 
qualified to provide competent clinical opinions, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992), the veteran's well-
written October 1997 notice of disagreement, with multiple 
footnoted citations to medical authorities, satisfies the 
requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that current 
disability "may be" related to VA treatment.  The statute 
requires VA to give due consideration to lay evidence and 
statements of the claimant.  

Additionally, it is important to note that because the 
veteran's § 1151 claim originates from February 1996, the 
fault requirements made effective in subsequent legislation 
from October 1997, are not applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  To prevail, it 
is only necessary that the evidence show that it is as likely 
as not that the veteran incurred "additional disability" 
which was proximately caused by VA medical treatment-and 
also that the additional disability was not merely 
coincidental with VA medical care, or the continuance or 
natural progress of the disease, or that the additional 
disability was the certain or near certain result of VA 
medical treatment (i.e. the type of thing normally covered in 
an informed consent as a likely or probable consequence of 
election of a particular medical treatment or procedure).  
See 38 C.F.R. § 3.358 (1995).  

Although the RO has denied the veteran's claim on the absence 
of competent evidence showing a clear diagnosis of current 
disability and a causal connection between current disability 
and VA treatment, and although the correct regulation 
(§ 3.358) was provided to the veteran in the May 1999 
statement of the case, both the May 1999 and October 2001 
statements of the case indicate that the evidence must show 
"fault" on VA's part for the veteran to prevail on his 
§ 1151 claim.  This is not the correct standard.  

For these reasons and bases, the case is remanded to the RO 
for the following:

1.  The RO should obtain all available 
records of the veteran's medical 
treatment at the VAMC in Albany NY during 
his hospitalization there from May 13 to 
July 15, 1987.  This would include daily 
treatment records, nurses notes, 
individual therapy sessions, and 
especially should include a copy of the 
informed consent for ECT treatments which 
is referenced on page two of the 
discharge summary on file.  
2.  The veteran should be offered the 
opportunity to submit any additional 
evidence or argument he may have with 
respect to his pending claim.  He should 
also be requested to identify, by the 
proper completion of medical release 
forms, any additional records of private 
medical treatment, evaluation or testing, 
which he may have had which are relevant 
to his claim.  He should also be 
requested to indicate whether he had had 
any additional medical treatment with VA 
since 1992 which might be relevant to his 
claim, and if so, to identify the VA 
facilities and times of such treatment.  
The RO should then follow-up to collect 
copies of all records identified by the 
veteran for inclusion in his claims 
folder.  

3.  After completing the above 
development, the veteran should be 
scheduled for a comprehensive VA 
neurological examination.  The veteran's 
claims folder, including any evidence 
collected above, must be provided to the 
examining physician for review in 
conjunction with the examination, and the 
written report of examination must state 
that the file was available and reviewed 
by the physician.  The essential question 
presented is whether the veteran has any 
"additional disability" which was 
directly caused by eight ECT treatments 
(with one 20 second episode of asystole) 
during VA hospitalization in May through 
July 1987.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50% or higher 
probability) that any additional 
disability is causally attributable to VA 
treatment.  More specifically, the 
examiner should state whether there is an 
identifiable additional disability (the 
veteran claims periodic limb movement 
disorder, and fatigue associated with 
that disorder, and various neurological 
symptoms which are identified in the 
claims folder) which was as likely as not 
caused by VA ECT treatments.  If so, the 
examiner should state whether such 
additional disability is "merely 
coincidental with VA medial care," the 
continuance or natural progress of a 
disease or injury for which VA medical 
care was provided, or disability which 
was the certain or near certain result of 
VA medical care (i.e., those things 
commonly identified in an informed 
consent as likely or probable results of 
treatment).  Any special studies or 
diagnostic testing or additional 
specialist examinations which would be 
necessary or useful to answer these 
questions should be scheduled and 
conducted.  In preparing the report of 
examination, the physician is requested 
to address the veterans contentions put 
forth in his October 1997 statement with 
multiple footnoted citations to medical 
authorities.  

4..The RO should review the VA 
examination report to insure it properly 
answers the questions presented, and 
return it for corrective action if 
necessary.  The RO should then again 
consider the veteran's claim.  If a grant 
of benefits to the veteran's satisfaction 
is not made, a supplemental statement of 
the case should be provided to the 
veteran and representative which includes 
a complete discussion of the applicable 
laws and regulations and the evidence 
presented.  The veteran and 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing further until 
notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




